DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     DAVID W. ROBERTS and ROYAL PALM PROPERTIES, LLC,
                        Appellants,

                                    v.

      RICK S. FELBERBAUM, individually, and FELBERBAUM &
  ASSOCIATES, P.A., a Florida professional association, CHRISTIE'S
 GREAT ESTATES, INC., n/k/a CHRISTIES INTERNATIONAL REAL
ESTATE, INC., a Florida corporation, PREMIER ESTATE PROPERTIES,
 INC., GERARD P. LIGUORI, CARMEN N. D'ANGELO and JOSEPH G.
                              LIGUORI,
                              Appellees.

                              No. 4D16-1694

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
2009CA040545XXXXMB.

   Gerald F. Richman, Gary S. Betensky and Brett L. Goldblatt of Richman
Greer, P.A., West Palm Beach, Robert J. Hauser of Pankauski Hauser
PLLC, West Palm Beach, and Robert A. Sweetapple of Sweetapple, Broeker
& Varkas, PL, Boca Raton, for appellants.

   Stephen A. Mendelsohn and Jerold I. Budney of Greenberg Traurig,
P.A., Boca Raton, and Elliot H. Scherker and Brigid F. Cech Samole of
Greenberg Traurig, P.A., Miami, for Appellees Rick S. Felberbaum and
Felberbaum & Associates, P.A.

PER CURIAM.

   Affirmed.

TAYLOR, MAY, and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.